969 A.2d 1181 (2009)
Diane L. FASTUCA, Petitioner
v.
L.W. MOLNAR & ASSOCIATES, Louis W. Molnar, Jr. and Mary Lou Molnar, Individually and t/d/b/a L.W. Molnar & Associates, Respondents.
No. 410 WAL 2008.
Supreme Court of Pennsylvania.
April 15, 2009.


*1182 ORDER

PER CURIAM.
AND NOW, this 15th day of April, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following two issues, as restated for clarity:
1.) Whether the arbitrator's findings of September 17, 2004 constituted a final award within the meaning of 42 Pa. C.S.A. § 7341?
2.) Whether a trial court has equitable powers to terminate a common law arbitration prior to the entry of a final award by the arbitrator?